Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00586-CV

                                         NINJA JUMP, INC.,
                                             Appellant

                                                   v.

  Luz LOBO and Jorge Lobo, Individually, and as next friend of Aaron Joshua Lobo, a minor,
                                       Appellees

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-04073
                             Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: December 13, 2017

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that the parties have

reached an agreement that resolves this dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.).

                                                    PER CURIAM